IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HELEN J. PETERS AND MONTIE E.               : No. 500 MAL 2019
PETERS,                                     :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
WELLSBORO HOTEL COMPANY AND                 :
PENN-WELLS HOTEL,                           :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.